Citation Nr: 1303177	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for a low back disorder.  In May and November of 2011, and May 2012, the Board remanded the claim for additional development.  

In January 2011, the Veteran was afforded a hearing before Michael A. Herman, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's back disorder was caused or aggravated by his service


CONCLUSION OF LAW

A back disorder was not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2012).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran and his representative contend that service connection is warranted for a low back disorder.  The Veteran asserts that while in service, he injured his low back on two occasions and that he was treated for his symptoms.  He asserts that he has had low back problems and treatment for his back since that time. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Veteran's service treatment reports show that in November 1967, he was treated for complaints of intra-scapular pain when lifting.  It was noted that he was previously treated for these symptoms in September 1967, and that he had had gradual improvement over the past six weeks, but that the pain remained.  The provisional diagnosis was rule out cervical disc syndrome, and the impression was mild muscle sprain.  In January 1968, the Veteran received additional treatment for persistent, dull aching pain.  It was noted than an X-ray was negative and that there was no need to RTC (return to clinic).  He received an injection and was given posture exercises.  Later that same month, he was noted to be unimproved.  On neurological examination, he was grossly intact, and it was noted that X-rays seemed normal.  He was given an injection.  He received additional treatment for pain in the intra-scapular area "around T-8-9-10," in March, April, and December of 1968.  In October 1969, he was treated for a six-month history of back pain, and stated that he had "curvature of the spine" and "asymmetry of the sacrum."  He reported that he had fallen 11 months before and hit his lower back.  On examination, the right inter-gluteal crease had a scooped-out appearance.  The impression was congenital vs. muscle atrophy vs. old fx (fracture).  An X-ray was noted to be negative.  The associated X-ray for the sacrum notes "no bony abnormality noted."  A December 1969 report notes that the principle reason for the visit was "to check on the possibility of compensation if low back pain persists after separation."  He was given Darvon, and advised as to exercises.  The Veteran's separation examination report, dated in December 1969, shows that his spine was clinically evaluated as normal.  The report notes, "Patient claims he fell striking his back in early 1969.  Examination was negative on two visits to sick bay, NCD (not considered disabling)." 

As for the post-service/non-service medical evidence, it consists of VA and non-VA reports, dated between May 1971 and 2012.  

Reports from private health care providers, to include the Wills Clinic, the Fort Worth Orthopedic Surgery Associates, J.W.L., D.O., and the Georgia Rehabilitation Center, show that in May 1971, the Veteran received four treatments for unspecified symptoms, with an indication of four injections.  The reports note a number of additional treatments for unspecified symptoms through 1977, with use of unspecified medications since that time.  In 1979, he was noted to have "acute lumbosacral strain."  In 1985, he was noted to have lumbar radiculitis and sciatic neuritis.  Subsequent reports show that the Veteran reported a history that included back and neck pain following a MVA (motor vehicle accident) in 1986 in which he sustained whiplash.  A March 1996 report shows that the Veteran complained of calf pain after lifting weights.  A 2002 report notes DDD (degenerative disc disease).  Magnetic resonance imaging (MRI) studies, dated in February 2011, show that the Veteran's thoracic spine was noted to have a very small degree of disc bulge osteophyte complexes, and that his lumbar spine results were noted to show a disc protrusion at L4-5 causing mild narrowing of the right neural foramen that touched the exiting right L4 nerve roots, and a left foraminal disc protrusion at L5-S1, a mild degree of left neural foraminal narrowing.


Reports from Health Life Chiropractic, dated between 2004 and 2005, show that the Veteran reported a history of a back injury in 1966 and 1968, a back and neck injury in 1973, and a back and neck injury in a "car wreck" in 1986, with off and on pain since 1968, and a loss of consciousness secondary to an MVA.  He described his work activity as involving sitting, heavy labor, and travel.  

A May 2011 VA spine examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran's relevant medical history was summarized.  The Veteran reported that he had hurt his back on two occasions during service, when lifting a locker, and when he fell on his tail bone.  It was noted that after service in 1986 he was in an MVA in which his car was rear-ended, and he had problems with his entire back as a result, although mainly his problems were related to whiplash.  The examiner noted that the Veteran's service treatment reports indicated that all of his problems were in the dorsal or scapular area, with no evidence of low back pain, except for one entry in December 1969.  The examiner stated that the Veteran had three separate conditions: 1) pain in the dorsal and intrascapular area, 2) a hemangioma in the L-1 area, with some collapse of his spine and scoliosis, which was a pre-existing condition that was not related to his service, and 3) degenerative joint disease in the distal spine.  The examiner concluded:

His current low back condition is standard low back pain secondary to degenerative joint disease of the lumbosacral spine.  He has mild lumbosacral spine degenerative joint disease in this area based on X-ray and his MRI findings.  The diagnosis is lumbosacral distal spine degenerative joint disease.  Hence, it is less likely as not his current lumbar spine condition had its onset in-service or within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service.  It is unlikely that his current low back pain is related to this dorsal pain that he was experiencing while he was in the service.  

A VA disability benefits questionnaire (DBQ), dated in December 2011, shows that it was written by the VA physician who had conducted the Veteran's May 2011 VA examination.  The physician indicated that the Veteran's claims file had been reviewed.  The physician further indicated that the claimed condition was less likely as not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The physician explained the following: there is no evidence of it having an onset in service or within one year of discharge for the following reasons:  During service he had two episodes of direct injury and his current condition is not related to direct trauma.  He currently has low back pain, his service injury is to his upper back and interscapular area, and his separation examination was normal in December 1969.  There was a December 1969 note to re-check his back for compensation if his back pain persisted.  There is no follow-up to this.  On leaving service, he worked as a meat-cutter and then as a salesman.  There is no evidence that he was treated for back problems within a year of leaving service.  

A June 2012 VA spine examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran's oral history was taken and summarized; the history provided is essentially the same as that which he reported during his previous VA examination.  However, the Veteran added two notable things: 1) that he had been advised to follow up with VA for his low back pain upon separation from service, but that he did not do so because he had insurance and a good job, and 2) he could not remember the extent of his spine injury subsequent to his 1986 MVA, other than to his cervical spine.  The diagnoses were lumbosacral and thoracic degenerative disc disease (diagnosed in 2002), sciatica (diagnosed in 2011), and levoscoliotic curvature, congenital (diagnosed in 2011).  

The examiner indicated that the various spine disorders were less likely as not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  With regard to his treatments for upper back pain, the examiner explained that there was no treatment subsequent to June 1968, and that his thoracic spine degenerative disc disease was clearly wear and tear as a result of aging, which can be seen in even younger people due to genetic predisposition.  He added that the sprain treated in service resolved without chronicity.  With regard to the Veteran's low back, the examiner noted the following: the Veteran's earliest post-service treatment was in 1971, over a year following separation from service.  He was treated for acute lumbar strain in August 1979.  The Veteran has reported a history of a 1986 MVA in which he sustained whiplash, which can cause neck and lower back pain.  The Veteran's history and his 2011 MRI results are consistent with wear and tear and his accompanying complaints are less likely as a result of tail bone fail.  Medical literature indicates rear-ended impacts usually result in a more severe and disabling injury than front-end or side collisions of the same force.  The low back, sacral and pelvic areas are the second-most common sites of injury, following the cervical spine.  As the body is restrained and the legs are extended, the impact is absorbed through the pelvic/sacral areas.  Frequently, subluxation of the sacroiliac joints occur which directly affects the L-4, L-5 and S-1 vertebral complexes (citation omitted).  

The examiner stated that he had reviewed the statements of C.S. and G.K.P. (discussed infra).  However,  he concluded that the Veteran's 1986 MVA had resulted in a more severe and disabling impact than his inservice fall on his tailbone.  He explained that the Veteran did not seek treatment for this injury until about 11 months after it happened, and that at the (Veteran's current) age of 66, age-related changes can contribute to worsening lower back symptoms.  

In an independent medical opinion, dated in November 2012, a VA physician stated that the Veteran's CAPRI (Compensation and Pension Records Interchange) and medial records had been reviewed.  The physician stated that she was "in full agreement" with the May 2011 and June 2012 VA opinions.  She concluded that it is less likely than not that the Veteran's claimed spinal condition was incurred, was caused by or was aggravated by his time in service.  She explained that the June 2012 VA opinion contained "perfect reasoning that proposed [a] greater than 50% probability that the claimed condition was a function of the normal aging process rather than a consequence of his muscle strains."  She noted that the June 2012 VA examiner's opinion was confirmed by the May 2011 VA opinion.  She stated that there was a lack of objective documentation pertaining to the injuries during service and she summarized the Veteran's relevant service treatment reports.  

The examiner stated the following: the Veteran's X-rays were negative for bony involvement following his 1969 fall.  The condition was self-limiting, resolved with conservative care, and without complications.  Anatomically, the tailbone (coccyx) is the small bone at the lower end of the spine.  A tailbone injury may involve stretched ligaments and bruising.  In this case, there was no evidence of fracture.  She had not found peer-review literature to substantiate a link between a single event of coccyx bruising with the development of lumbar radiculopathy and degenerative joint disease of L4-5 and S-1.  This is at least as likely as not to be due to the distance of the coccyx bones from the sacrum and lumbar vertebral bodies as well as the stability of the sacroiliac articulations.  Therefore, it is less likely than not that a single event of soft tissue bruising of the coccyx bone, without fracture resulted in lumbar DJD and radiculopathy 40 years later.  

As for the Veteran's intrascapular pain and discomfort, the examiner indicated that they were due to lifting.  The events were self-limiting, and they resolved with conservative care and without complications.  She noted that contemporaneous X-rays were normal.  She said it was as least as likely as not that the in-service events were diagnosed as strains (trapezium) of soft tissue, and that, anatomically, an overuse syndrome of the scapular musculature could result in bursitis, myositis or tendonitis.  She had not found peer-reviewed literature to substantiate a link between the development of lumbar radiculopathy and degenerative joint disease of L4, L-5 and S-1 to this type of injury.  It is less likely as not that the bruising of the soft tissues results in thoracic and/or lumbar radiculopathy.  

The examiner added that there was scant evidence of the injuries sustained in the 1986 MVA.  There are second-hand accounts of record, but these physicians were not involved with the original treatment.  Nevertheless, she determined that it is as least as likely as not that the Veteran's whiplash was a direct casualty of his automobile accident.  The medical definition of whiplash is hyper-extension of the neck and upper back.  This event was self-limited as it responded well to conservative therapy by his chiropractor.  This post-service event was therefore not viewed to be service-related or aggravated by service.  Peer-reviewed literature has not been found to substantiate a linkage between the development of thoracic or lumbar radiculopathy and degenerative joint disease of L-4, L-5, and S-1 with this type of injury.

The examiner concluded by findings that the current diagnoses include lumbosacral and thoracic degenerative joint disease with sciatica.  She added that the Veteran's self-limiting soft tissue strains, as discussed above, were less likely as not to be the cause of his current back condition.  She indicated that these objective findings are consistent with a normal aging process.  

In a statement, received in December 2011, S.T., D.C., indicated that she had treated the Veteran for low back and thoracic pain between 2005 and 2008, but that her records had been destroyed.  

As an initial matter, reference is made the May 2011 VA examination report notes that the Veteran has a hemangioma at L-1.  This disorder was not noted at any time during service, or at any time until the May 2011 VA examination.  The May 2011 examiner clearly determined that the hemangioma was a congenital defect, which pre-existed his active service, and that it is not related to his service.  Thus, while there was no finding of a back disorder (hemangioma) at enlistment, which would invoke the presumption of soundness, the Board also finds that there is clear and unmistakable evidence that the disorder preexisted service.  The fact that the hemangioma (defined as a "vascular malformation "resulting from the malformation of angioblastic tissue) is identified as a congenital disorder/defect in and of itself establishes that it preexisted service.  See Dorland's Illustrated Medical Dictionary, p. 842 (31st ed.) (2007)

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2012).  Indeed, VA's General Counsel has indicated that congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990).  VAOPGCPREC 82-90 also notes that, in a medical context, a "defect" is an imperfection, failure or absence. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 351 (26th Ed.1974). On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Therefore, the Veteran is not entitled to service connection for his congenital hemangioma in its own right.  Rather, service connection may only be granted for an additional disability due to disease or injury superimposed upon a defect during military service.  Such is not the case.  

As indicated, the first reference/finding relating to the hemangioma was in the May 2011 examination report.  There were no findings in service that suggest that an additional disability.   It is noted that the Veteran sustained injuries to his back in service but there is no competent medical opinion indicating that there was additional disability to the hemangioma.  Indeed, as the hemangioma is essentially asymptomatic, as it was in service as well, the Board finds that the overwhelming evidence a finding that there was an aggravation or superimposed injury that resulted in additional disability.

With regard to all current spine disorders other than a hemangioma, the Veteran's service treatment reports show that between November 1967 and December 1968, he received a number of treatments for complaints of intra-scapular pain.  In October 1969, he was treated for back pain, and he reported that he had fallen 11 months before, and hit his lower back.  X-rays were negative.  The Veteran's December 1969 separation examination report shows that his spine was clinically evaluated as normal.  The report notes, "Patient claims he fell striking his back in early 1969.  Examination was negative on two visits to sick bay, NCD (not considered disabling)."  In summary, the Veteran was treated for upper back pain though December 1968, with negative X-rays and no subsequent treatment during his remaining period of service, a period of about one year.  With regard to his low back, the Veteran received one treatment for low back pain eleven months after a fall.  A back disorder was not found upon separation from service, his history was noted to be "NCD" (not considered disabling), and there was no explicit endorsement of low back symptoms.  Given the foregoing, the Board finds that a chronic spine condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

Following service, beginning in May 1971, the Veteran received a number of treatments.  Those records only establish that he was seen for an office visit but not the reason for the visit.  He has reported sustaining a back injury in 1973, and again in 1986.  The earliest record of a diagnosed condition is dated in 1979, when he was noted to have "acute lumbosacral strain."  He also received a diagnosis of degenerative disc disease in 2002.  The claims file includes three competent opinions that weigh against the claim, all of which are shown to have been based on a review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In particular, the June 2012 and November 2012 VA opinions are considered to be highly probative, as they are accompanied by sufficient explanations.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, there is no competent evidence to show that arthritis of the spine was manifested to a compensable degree within one year of separation from active duty service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

In reaching this decision, the Board has considered statements from C.S., D.C., and G.K.P., D.O., both dated in February 2011.  Dr. C.S. states that the Veteran has been experiencing chronic low back pain since a fall during service in which he fell onto a piece of steel from about 2.5 feet away, striking his sacrum.  He states:

Due to forces of the fall, human anatomy and neurophysiology as well as the lack of more appropriate care when the incident happened, it can set the stages for chronic low back pain to result.  It is plausible that is the case with [the Veteran].

In Dr. G.K.P.'s letter, he states:

[I]t is as likely as not, based on my review of service medical records and my history of physical examination of [the Veteran] that his back condition of low back pain began while he was on active duty.  I have read and reviewed his entire veteran's medical record.  I have seen him as a patient on 2/8/2011.  I have started him on medications on and physical therapy and a regiment [sic] of epidural steroid injections for the low back pain.  I have reviewed his MRI of his thoracic and lumbar spines.  It is my opinion that his back condition, as likely as not, that it began while he was on active duty.  My opinion is based on review of his service medical records as well as history and physical examination.

Dr. C.S.'s opinion has little probative value.  His determination that it was "plausible" (possible) that the Veteran's back pain was related to his in service fall is speculative in nature.  In that regard, the Court has long-held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  Moreover, while not outcome determinative, the opinion is also weakened because it is not accompanied with any supporting rationale.  Neives- Rodriguez.  

Dr. G.K.P.'s opinion similarly is summary in nature, and is not accompanied by a sufficient explanation.  Id.  While more definitive, the opinion fails to discuss the lack of inservice findings, or the Veteran's lengthy post-service history, which includes at least two back injuries.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  By contrast, the VA opinions, especially the June and November 2012 opinion, give full consideration to the Veteran's complete in-service and post-service medical history in addition to his lay statements.  Accordingly, the opinion from Dr. G.K.P. is insufficiently probative to warrant a grant of the claim.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Although a lay person may be competent to report the etiology of a disability, the disabilities at issue are not the type of disorders which are susceptible to lay opinion concerning etiological cause.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that a back disorder was caused by service.  A back disorder was not shown upon separation from active duty service.  There is no relevant treatment shown for over one year following separation from service.  The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Here, the Veteran did not receive any relevant treatment for over a year following separation from service, and he has reported sustaining a back injury in 1973, and again in 1986.  There is also a 1979 report noting acute lumbosacral strain.  The Board has determined that the aforementioned VA opinions, which consider the Veteran's report of pain since service, are highly probative evidence against the claim.  Furthermore, to the extent that laypersons are usually competent to report, as is the case here, symptoms of back pain, the Veteran does not have the requisite medical knowledge and training necessary to provide competent evidence of a diagnosis or nexus to service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson generally is incapable of opining on matters requiring medical knowledge); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed condition that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February, July and September of 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded VA examinations, and etiological opinions have been obtained.  

In May 2012, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination, and that an opinion be obtained "indicating whether it is at least as likely as not (a 50 percent probability or greater) that any low back disorder had its onset in service or within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service."  The examiner was directed to discuss the Veteran's documented in-service thoracic and lumbar spine injuries as well as his report regarding the onset and/or chronicity of the pertinent symptoms, and the Veteran's history of a 1986 motor vehicle accident.  The examiner was further requested to attempt to reconcile his opinion with the February 2011 statements from Drs. C.S. and G.K.P. In June 2012, the Veteran was afforded an examination, and an etiological opinion was obtained that was in compliance with the Board's remand instructions.  In addition, in November 2012, an independent medical opinion was obtained from another VA physician that also complied with the Board's remand instructions insofar as they related to the requested opinion.  Given the foregoing, the Board finds that there has been substantial compliance with its May 2012 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147  (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Entitlement to service connection for a back disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


